Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 4/12/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-12 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “each of the positive electrode and the negative electrode is an electrode according to claim 1 but with different active materials”.  Claim 1 recites “An electrode” comprising “an electrode composite layer comprising an active material”.  Thus, claim 6 lacks proper antecedent basis.  
Claim 12 recites the limitation "the resinous porous insulating layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teranishi et al., US 2017/0373338 A1.
Teranishi teaches a method for manufacturing an electrode having a laminated body including an insulating layer laminated on an electrode active material layer, said method comprising: a step of laminating an insulating layer on an electrode active material layer formed on a base, such that a thickness value of the insulating layer is at least twice a surface roughness Rz value of the electrode active material layer (abstract).  The insulating layer is a porous structure [0076].  
The composition to be coated on the electrode active material layer includes at least an insulating material. The composition preferably includes insulating fine particles and a resin material (binder) as the insulating material [0040].  See also [0041-0057].
The negative active material includes a graphite having an average particle diameter of 1 m and a hard carbon having an average particle diameter of 2.4 m, a graphite having an average particle diameter of 1.5 m and a hard carbon having an average particle diameter of 4 m or a graphite having an average particle diameter of 3 m and a hard carbon having an average particle diameter of 8 m [0110-0112].
At least Example 31 teaches production of the negative electrode [0124-0127], production of the positive electrode [0128-0129], formation of the insulting layer on the positive active material layer [0130-0133], production of electrolyte [0134-0135] and the manufacture of a lithium ion secondary battery [0136-0138].  A gel electrolyte was coated on the negative electrode, and the positive electrode was superposed on the negative electrode such that the gel electrolyte and the insulating layer of the positive electrode were in contact with each other, to thereby obtain an electrode laminate.  The insulating layer has an area larger than an area of the positive electrode active material layer to contact the gel electrolyte coated on the negative electrode.
Teranishi discloses a secondary battery having a positive electrode, a negative electrode, and an electrolyte layer disposed between the positive electrode and the negative electrode, at least one of the positive electrode and the negative electrode having a laminate structure wherein the electrode has an insulating layer laminated on an electrode active material layer.  The insulating layer has a thickness t value of the insulating layer and a surface roughness Rz value such that a ratio (t/Rz) of the thickness t value to the surface roughness Rz value is at least 2 [0017].  Battery electrolyte liquids and a battery housing are disclosed at least at [0103-0105].
The electrode active material layer can be formed by applying a slurry containing a positive electrode active material or negative electrode active material to an aluminum foil or copper foil as a current collector, followed by drying [0069].  One example of a specific method for forming the insulating layer is explained below. First, the aforementioned composition including the resin material for forming the porous structure, the insulating fine particles, a solvent (good solvent) which substantially dissolves the resin material, and a solvent (poor solvent) which does not substantially dissolve the resin material is coated on the electrode active material layer, and then, the resultant coating is dried, to thereby obtain a porous insulating layer [0057].  
The resin material constituting the porous structure of the insulating layer may include thermoplastic resins such as polyolefin resins, fluororesins, polyacrylonitrile resins, polystyrene resins, polyvinyl acetal resins, polyimide resins, polyester resins, acrylic resins, polyether sulfone resins, polysulfone resins, polyamide resins, polyamide-imide resins, and polyphenyl sulfone resin; and thermosetting resins such as epoxy resins, and phenolic resins. Further examples include water-soluble polymers such as polyvinyl alcohol resins, polyvinyl acetal resins, and carboxymethyl cellulose. With respect to the aforementioned synthetic resins, a single type thereof may be used individually or two or more types thereof may be used in combination [0056].
Thus the claims are anticipated.
*
Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terado, US 2015/0017510 A1.
Terado teaches a nonaqueous secondary battery comprising 1) a positive electrode including a positive current collector 12 and a positive active material layer 15; 2) a negative electrode including a negative current collector 11 and a negative active material layer 13; 3) a separator/insulating layer 17; and 4) a housing 29.  See at least Figure 1.  The porous separator 17 may comprise a heat resistant-insulating layer-mounted separator have a thickness preferably in a range of 15-30 m [0076-0078].  The surface roughness Rz of the positive electrode active material layer 15 that contacts the separator is preferably 1.5-3.5 m [0051].  
The porous base layer of the separator may a resinous material [0062-0063].  See also [0069].  The mean particle size of the positive active material is preferably 1-20 m [0049].  At least Figure 1 shows the separator 17 has an area larger than an area of the positive electrode active material layer 15 in a stacking direction.  A liquid electrolyte may be poured into the separator material [0054-0057].  
Examples of the resin material that forms the resinous porous base layer are polyethylene (PE), polypropylene (PP), copolymer obtained by copolymerizing ethylene and propylene (ethylene-propylene copolymer), copolymer obtained by copolymerizing ethylene or propylene with monomer other than ethylene and propylene, polystyrene (PS), polyvinyl acetate (PVAc), polyethylene terephthalate (PET), polyvinylidene fluoride (PFDV), polytetrafluoroethylene (PTFE), polysulfone (PSF), polyethersulfone (PES), polyetheretherketone (PEEK), polyimide (PI), polyamidimide (PAI), phenol resin (PF), epoxy resin (EP), melamine resin (MF), urea resin (UF), alkyd resin, polyurethane (PUR) and the like. These resins may be used singly or as a mixture of two or more of the resins [0063].  Thus the claims are anticipated.
Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.
Applicant argues neither Teranishi nor Terado disclose or suggest a bicontinuous structure.  Examiner disagrees.  Both Teranishi and Terado clearly teach the insulating layers are porous.  Examiner notes the pending claims do not recite any limitations regarding “a high void ratio or porosity” or “good ion conductivity for ensuring electrolyte permeability and good ionic conduction”.  Examiner further notes at least claim 1 does not require “polymerization-induced phase separation”.
Note the present specification recites a polymerizable compound is a precursor of a resin forming the porous structure and may be any resin capable of forming a cross-linked structure by irradiation with light or heat. Examples thereof include, but are not limited to, acrylate resins, methacrylate resins, urethane acrylate resins, vinyl ester resins, unsaturated polyesters, epoxy resins, oxetane resins, vinyl ethers, and resins utilizing an ene-thiol reaction. Among these, acrylate resins, methacrylate resins, urethane acrylate resins, and vinyl ester resins are preferred [0074].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727